Citation Nr: 1732998	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  06-17 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating greater than 30 percent for cervical strain with traumatic joint disease and discectomy (cervical spine disability) on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1971 to January 1973.

This issue is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In December 2004, this agency of original jurisdiction (AOJ) denied an increased rating (beyond 20 percent) for the Veteran's cervical spine disability.

In January 2013, the Board granted a 30 percent rating for the Veteran's cervical spine disability.  At that time, the Board concluded that extraschedular referral and consideration were not warranted.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 decision, the Court vacated the Board's extraschedular decision.  The Court directed the Board to address the matter of referral for extraschedular consideration.   

In March 2015, the Board remanded the Veteran's cervical disability claim.  The Board concluded that resolution of the Veteran's claim for a total disability rating based on individual employability (TDIU) could be probative for his cervical spine disability claim.   A decision on referral for extraschedular consideration the claim for increase for disability of the cervical spine was deferred pending adjudication of the claim for a total disability rating based on individual unemployability.  

In an April 2017 rating decision, the AOJ granted the Veteran's claim for TDIU, with an effective date of June 7, 2004.  In an April 2017 supplemental statement of the case (SSOC), the AOJ continued the 30 percent rating for the Veteran's cervical spine disability.   

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2014 decision, the Court directed the Board to consider whether referral for extraschedular consideration was warranted with respect to the Veteran's cervical spine disability.  The Court reasoned that extraschedular referral may be necessary because, "(t)he appellant's incapacitating episodes occur significantly more frequently than what is required for a 40% disability rating" and to determine whether the Veteran's reports of incapacitating episodes were sufficiently compensation by the rating schedule.  

The April 2017 SSOC resulted in no referral to the Director, Compensation Service.  38 CFR § 3.321 (2016).  There was no referral to the Director because, "(t)he evidence does not present such an exceptional or unusual disability picture with such related factors as to render impractical the application of the regular schedular standards."  See April 2017 SSOC.

In light of the concerns raised by the Court that the Veteran's reported periods of incapacitation may not be adequately contemplated by the rating schedule in light of the Veteran's difficulty lying, sitting, or standing for long periods of time.  This issue must be remanded so that the case could be referred to the Director of Compensation and Pension Services for consideration of an extraschedular evaluation.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ shall refer the Veteran's claim for an increased evaluation for a cervical spine disability to the Director of Compensation and Pension Services for extraschedular consideration under 38 C.F.R. § 3.321.  The entire claims file must be submitted to the Director for review. 


The Director is asked to consider one issue: 

Whether an extraschedular evaluation for the Veteran's cervical spine disability (in excess of 30 percent) is warranted under 38 C.F.R. § 3.321. 

The Board requests that the Director engage the evidence in the claims file in his opinion, particularly the findings and conclusions from all of the VA examinations since June 2004 respecting the severity of the cervical spine disability. 

 2. After receipt of the Director's response, the AOJ should review the claims file and readjudicate the Veteran's claim for an increased evaluation of his cervical spine disability, to include entitlement to extraschedular consideration under 38 C.F.R. §§ 3.321.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




